PER CURIAM.
Shekhem Bey appeals the district court’s order denying the request to certify registration of an apparently fraudulent judgment pursuant to 28 U.S.C.A. § 1963 (West Supp.2002). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bey v. Juwanna Mann Prod., No. CA-02-20-3-V (W.D.N.C. May 3, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.